Citation Nr: 0113563	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
February 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in January 2000, a statement of the case was issued 
in February 2000, and a substantive appeal was received in 
March 2000.  In February 2001, the veteran testified at a 
Board hearing at the RO.  At that time, additional evidence 
was submitted with an executed waiver of preliminary RO 
consideration.  

The issue of entitlement to service connection for 
gastrointestinal disability, to include as due to an 
undiagnosed illness, will be addressed in the remand portion 
of this decision.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  The veteran suffers from chronic headaches which have not 
been attributed to a known clinical diagnosis.

3.  The veteran suffers from chronic fatigue which has not 
been attributed to a known clinical diagnosis.  


CONCLUSIONS OF LAW

1.  Disability manifested by chronic headaches was incurred 
in the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.317 (2000).  

2.  Disability manifested by chronic fatigue was incurred in 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.317 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes three 
VA examination reports as well as VA outpatient treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of these 
issues.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
headaches and fatigue, each claimed as due to an undiagnosed 
illness.  The discussions in the rating decision and 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Additionally, the 
veteran was afforded a hearing before a Member of the Board 
and an additional 30-day period to submit additional 
evidence.  The Board therefore finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303(a) (2000).  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2001, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  See 38 C.F.R. 
§ 3.317(b).  

Service connection may not be granted if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness, or that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  See 38 C.F.R. 
§ 3.317(c)(1-3).

In regard to the claim of entitlement to service connection 
for headaches due to an undiagnosed illness, the veteran 
contends that he has experienced chronic headaches since his 
return from service in the Southwest Asia theater of 
operations during the Persian Gulf War.  At his February 2001 
hearing before a Member of the Board, the veteran testified 
that his headaches began approximately six months after his 
discharge from service.  

A review of the evidence of record reflects complaints of 
headaches beginning in June 1994 and continuing through 1999.  
Both private and VA treatment records dated in 1997 reflect 
complaints of persistent headaches.  A November 1997 VA 
treatment records notes an assessment of chronic headaches 
and some improvement with medication was noted in December 
1997.  A December 1997 computed tomography scan of the head 
was noted as normal.  Upon VA neurological examination dated 
in March 1998, the veteran complained of daily headaches 
lasting from 15 minutes to an hour.  He reported that 
sometimes there was a constant ache and other times there was 
a sharp pain.  

At his February 2001 hearing before a Member of the Board, 
the veteran testified that his headaches occurred out of the 
blue.  He also testified that he had experienced some 
headaches that lasted as long as a day or two.  The veteran 
reported that he had taken a prescription pain reliever in 
the past, but was currently taking over-the-counter 
medication because his headaches had lessened in intensity.  
(Transcript, pages 8-9).  Lay statements submitted on the 
veteran's behalf also note the veteran had complained of 
headaches since his return from the Persian Gulf.  One lay 
statement reflects the veteran reported his headaches ranged 
from bearable to unbearable.  

The Board notes that "headache" is a designated 
manifestation of an undiagnosed illness pursuant to the 
provisions of 38 C.F.R. § 3.317(b).  In light of the 
aforementioned evidence, the Board is compelled to conclude 
that the presence of a chronic disorder has been established.  
Additionally, although the records reflect speculation as to 
headaches of muscle tension or contraction origin, the 
veteran's headaches have not been attributed to any confirmed 
or specific clinical diagnosis.  

The Board must also consider whether the veteran's headaches 
have manifested to a degree of 10 percent or more.  
Generally, disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. § Part 4.  Chronic headaches are not 
addressed by the rating criteria; however, the rating 
schedule does contemplate migraine headaches.  Thus, the 
Board will consider the veteran's complaints in light of the 
criteria for migraine headaches.  

Migraine headaches are rated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 which provides that a 10 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A noncompensable evaluation is warranted for 
migraines with less frequent attacks.  

As previously noted, the veteran has testified to 
experiencing as many as four to five headaches a day, with 
some lasting as long as two days.  He also testified that his 
headaches had currently lessened in intensity, but he 
continued to take over-the-counter medication.  A January 
1999 VA treatment record noted headaches as often as three 
times per week and the March 1998 VA neurological examination 
report noted that prescribed pain medication for headaches 
made the veteran nauseated.  The Board recognizes that the 
evidence is less than overwhelming, but concludes that with 
all reasonable doubt resolved in the veteran's favor, his 
symptomatology more nearly approximates to a 10 percent 
evaluation.  

As all of the criteria under 38 C.F.R. § 3.317 have been met, 
entitlement to service connection for headaches due to an 
undiagnosed illness is in order. 

Turning to the veteran's claim of entitlement to service 
connection for fatigue due to an undiagnosed illness, the 
veteran contends that he has felt fatigued and short of 
energy since his discharge from service.  He testified at his 
February 2001 Board hearing that he did not have this problem 
prior to serving in the Southwest Asia theater of operations 
during the Persian Gulf War.  

A review of the evidence of record reflects complaints of 
fatigue beginning in June 1994.  A May 1996 private treatment 
record notes complaints of continued fatigue and a November 
1997 laboratory report noted that a positive Epstein-Barr 
virus antigen was detected.  Additionally, upon VA 
examination dated in March 1998, the veteran complained of 
continued fatigue.  He stated that he tried to exercise but 
would become tired and require 15 to 20 minutes to recover.  
He also reported sleeping well but waking up tired.  It was 
noted that there were no incapacitating episodes.  The 
examiner opined that chronic fatigue syndrome was not found 
and a diagnosis had not been definitely established.  VA 
outpatient treatment records dated in July 1998 and January 
1999 note a low T cell lymphocyte count of unknown etiology 
and a history of a low white blood cell count.  

At his February 2001 Board hearing, the veteran testified 
that he was tired all of the time and would give out with any 
type of physical activity.  He also testified that he felt 
that he tired easily and he had experienced those symptoms 
since the same time he began having headaches.  The veteran 
testified that depending on the activity he was doing at the 
time, a 30-minute rest would sometimes make him feel better.  
(Transcript, pages 10-12).  The veteran has also submitted 
lay statements from family and friends which note the veteran 
became fatigued more easily and quickly after working for 
short periods of time, and that his strength and stamina had 
decreased.  

The Board notes that "fatigue" is a designated 
manifestation of an undiagnosed illness pursuant to the 
provisions of 38 C.F.R. § 3.317(b).  In light of the 
aforementioned evidence, the Board is compelled to conclude 
that the presence of a chronic disorder has been established.  
Additionally, although a positive Epstein Barr virus antigen 
and low T cell lymphocyte counts have been noted in treatment 
records, the veteran's fatigue has not been attributed to any 
confirmed or specific clinical diagnosis.  

The Board must now consider whether the veteran's fatigue is 
manifested to a degree of 10 percent or more pursuant to 
analogous rating criteria.  Chronic fatigue syndrome is rated 
pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6354, which 
provides that a 10 percent evaluation is warranted for 
chronic fatigue syndrome with wax and wane but resulting in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or; symptoms controlled by 
continuous medication.  

As previously noted, these rating criteria are considered as 
analogous to the claimed disability of fatigue due to an 
undiagnosed illness as the veteran has been found not to have 
chronic fatigue syndrome.  The record reflects complaints of 
giving out easily and feeling fatigued "a lot."  Lay 
statements also note the veteran has decreased stamina.  The 
record does not reflect that the veteran takes any medication 
for fatigue; however, the Board finds that his frequently 
complained of periods of fatigue requiring rest more than 
likely accumulate to a total period of one week per year.  
The Board recognizes that the rating schedule provides that 
for purposes of evaluating chronic fatigue syndrome, the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  However, in 
the present case, the Board is not evaluating the disability 
of chronic fatigue syndrome, rather the criteria are being 
used only for purposes of an analogous rating.  Thus, with 
all reasonable doubt resolved in favor of the veteran, the 
Board concludes that his symptomatology more nearly 
approximates to a 10 percent evaluation for fatigue.  

Thus, as all of the aforementioned criteria have been met, 
entitlement to service connection for fatigue due to an 
undiagnosed illness is in order.  Accordingly, service 
connection for fatigue is granted pursuant to 38 C.F.R. 
§ 3.317.


ORDER

Entitlement to service connection for disability manifested 
by headaches is warranted.  Entitlement to service connection 
for disability manifested by fatigue is warranted.  The 
appeal is granted to this extent.


REMAND

The veteran is also seeking entitlement to service connection 
for a gastrointestinal disability, to include as due to an 
undiagnosed illness.  A March 1998 VA examination noted a 
diagnosis of abdominal pain, diarrhea, and gas of unknown 
etiology.  However, VA treatment records dated in 1998 and 
1999 reflect diagnoses of irritable bowel syndrome.  
Additionally, a private gastroenterology report dated in June 
2000 also reflects a diagnosis of irritable bowel syndrome.  

Assuming that the veteran's gastrointestinal signs and 
symptoms have been attributed to a known clinical diagnosis, 
it would appear that the provisions of the newly enacted 
Veterans Claims Assistance Act of 2000 require a medical 
opinion as to the etiology of the clinically diagnoses 
disorder.  Although the veteran was afforded a VA examination 
in March 1998, it does not appear that the examiner was asked 
to consider or comment upon the probability of a relationship 
between the veteran's complaints and his military service.

Accordingly, this issue is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

2.  The veteran should be afforded a 
special VA examination to ascertain the 
nature and etiology of any 
gastrointestinal disorder.  It is 
imperative that the claims folder be made 
available to and be examined by the 
examiner in connection with the 
examination.  Any medically indicated 
special studies and tests should be 
accomplished.  After reviewing the record 
and examining the veteran, the examiner is 
requested to note all pertinent 
symptomatology and indicate if such 
symptomatology can be attributed to a 
known medical diagnosis.  If so, the 
examiner is further requested to provide 
an opinion as to whether it is at least as 
likely as not (a 50% or more probability) 
that such diagnosed disorder is related to 
the veteran's military service.  A 
complete rationale for any opinions 
expressed should be provided.  

3. Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for gastrointestinal 
disability under all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, veteran and is 
representative should be provided a 
supplemental statement of the case .  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The purpose of this remand is to assist the veteran and to 
address a matter of medical complexity.  The veteran and his 
representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



